Order entered December 23, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00717-CR

                       FRANCISCO JAMES HURTADO, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 366th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 366-81421-2012

                                          ORDER
       The Court REINSTATES the appeal.

       On October 31, 2014, we ordered the trial court to make findings regarding why

appellant’s brief has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant is indigent and Stephanie Hudson has been appointed to

represent him; (3) Ms. Hudson’s explanation for the delay in filing appellant’s brief is her

workload; and (4) Ms. Hudson needs thirty days from the December 19, 2014 findings to file

appellant’s brief.

       We note that appellant’s brief is already three months overdue, Ms. Hudson at no time

filed a motion to extend time to file the brief, and the appeal has been abated for nearly sixty

days awaiting the findings. Accordingly, we ORDER appellant to file his brief by JANUARY
20, 2015. No further extensions will be granted. If appellant’s brief is not filed within the time

specified, the Court will utilize the available remedies to obtain the brief, which may include

ordering that Stephanie Hudson be removed as appellate counsel and that the trial court appoint

new counsel to represent appellant in this case.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Ray Wheless, Presiding Judge, 366th Judicial District Court; Stephanie Hudson; and

John Rolater.


                                                    /s/     ADA BROWN
                                                            JUSTICE